DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20100289345, “Sakai”) in view of Ikeda et al. (WO2014181451, “Ikeda”) and Wing (US6229230, “Wing”).
Re claim 1, Sakai discloses a stacked actuator system, comprising: 
a plurality of electromagnetic actuators 16 (figs 1-4, para [0033]-[0034]), each of the plurality of electromagnetic actuators 16 including a piston shaft 34 (figs 2-4, para [0026]).
Sakai discloses claim 1 except for:
a plurality of electrical connectors; 
a plurality of signal lines connected between the plurality of electromagnetic actuators and the plurality of electrical connectors; 
a system housing at least partially defining an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators; and 
a controller disposed within the interior volume and connected to the plurality of electrical connectors.
Ikeda discloses a plurality of electrical connectors (figs 20-21, pg 15, last three para to pg 16, 1st para, female connectors on actuators 200 that connect to male connectors on 206);
a plurality of signal lines connected between the plurality of electromagnetic actuators 200 and the plurality of electrical connectors (figs 20-21, inherent there are signal lines between female connectors and electrical components inside 200 in order to electrically connect electrical components to female connectors); and 
a controller 206 connected to the plurality of electrical connectors (figs 20-21, pg 15, last three para to pg 16, 1st para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stacked actuator system of Sakai with a plurality of electrical connectors; a plurality of signal lines connected between the plurality of electromagnetic actuators and the plurality of electrical connectors; and a controller connected to the plurality of electrical connectors, as disclosed by Ikeda, in order to share a circuit having overlapping function and simplify the controller, as taught by Ikeda (pg 15, last three para to pg 16, 1st para,).
Sakai in view of Ikeda is silent with respect to: 
a system housing at least partially defining an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators; and 
the controller disposed within the interior volume.
Wing discloses a system housing 2 (figs 1-2, col 2, lns 1-5) at least partially defining an interior volume containing the plurality of electromagnetic actuators 1 (figs 1-2, col 2, lns 5-10), the system housing 2 including a plurality of apertures through which extends the piston shaft 6 of each of the plurality of electromagnetic actuators 1 (figs 1-2, openings in 7); and the controller 13 disposed within the interior volume (figs 2-3, col 2, lns 23-28 & 41-45 imply 13 is within 2 since 9 is mounted on 2 & 13 is situated between 9 & actuators 1 in  fig 3 in order to communicate w/ 9 & 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stacked actuator system of Sakai in view of Ikeda with a system housing at least partially defining an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators; and the controller disposed within the interior volume, as disclosed by Wing, in order to protect the plurality of electromagnetic actuators and controller from outside debris. 
Re claim 12, Sakai discloses a stacked actuator system, comprising:
a base platform element 15a (fig 2, para [0048], last four lns); 
a plurality of electromagnetic actuators 16 (figs 1-4, para [0033]-[0034]) mounted on the base platform element (fig 2, para [0048], last four lns), the plurality of electromagnetic actuators 16 (fig 2), each of the plurality of electromagnetic actuators 16 including a piston shaft 34 (figs 2-4, para [0026]).
Sakai discloses claim 1 except for:
a plurality of electrical connectors; 
a plurality of signal lines connected between the plurality of electromagnetic actuators and the plurality of electrical connectors; 
a system housing mounted on the base platform element and defining and an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators.
Ikeda discloses a plurality of electrical connectors (figs 20-21, pg 15, last three para to pg 16, 1st para, female connectors on actuators 200 that connect to male connectors on 206);
a plurality of signal lines connected between the plurality of electromagnetic actuators 200 and the plurality of electrical connectors (figs 20-21, inherent there are signal lines between female connectors and electrical components inside 200 in order to electrically connect electrical components to female connectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stacked actuator system of Sakai with a plurality of electrical connectors; a plurality of signal lines connected between the plurality of electromagnetic actuators and the plurality of electrical connectors, as disclosed by Ikeda, in order to share a circuit having overlapping function and simplify the controller, as taught by Ikeda (pg 15, last three para to pg 16, 1st para,).
Sakai in view of Ikeda is silent with respect to: 
a system housing mounted on the base platform element and defining and an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators.
Wing discloses a system housing 2 (figs 1-2, col 2, lns 1-5) defining an interior volume containing the plurality of electromagnetic actuators 1 (figs 1-2, col 2, lns 5-10), the system housing 2 including a plurality of apertures through which extends the piston shaft 6 of each of the plurality of electromagnetic actuators 1 (figs 1-2, openings in 7); and the controller 13 disposed within the interior volume (figs 2-3, col 2, lns 23-28 & 41-45 imply 13 is within 2 since 9 is mounted on 2 & 13 is situated between 9 & actuators 1 in  fig 3 in order to communicate w/ 9 & 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stacked actuator system of Sakai in view of Ikeda with a system housing defining an interior volume containing the plurality of electromagnetic actuators, the system housing including a plurality of apertures through which extends the piston shaft of each of the plurality of electromagnetic actuators; and the controller disposed within the interior volume, as disclosed by Wing, in order to protect the plurality of electromagnetic actuators and controller from outside debris or moisture. 
It is pointed out that Sakai in view of Ikeda and Wing disclose the system housing is mounted on the base platform element, since Sakai discloses the plurality of electromagnetic actuators 16 are mounted on the base platform element 15a and Wing discloses the plurality of electromagnetic actuators 1 are covered by the system housing 2, which results in the base platform elements and the system housing being mounted together.
Re claims 2 and 14, Sakai in view of Ikeda and Wing disclose claim 1 as discussed above. Sakai further discloses a base platform element 15a (fig 2, para [0048], last four lns) upon which are mounted the plurality of electromagnetic actuators 16 (fig 2), but is silent with respect to the system housing is mounted on the base platform element.
Wing discloses the plurality of electromagnetic actuators 1 are disposed within the system housing 2 (figs 2-3, col 2, lns 23-28 & 41-45 imply 13 is within 2 since 9 is mounted on 2 & 13 is situated between 9 & actuators 1 in  fig 3 in order to communicate w/ 9 & 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of electromagnetic actuators of Sakai in view of Ikeda and Wing to be disposed within the system housing, as disclosed by Wing, in order to protect the plurality of electromagnetic actuators and controller from outside debris. 
It is pointed out that Sakai in view of Ikeda and Wing disclose the system housing is mounted on the base platform element, since Sakai discloses the plurality of electromagnetic actuators 16 are mounted on the base platform element 15a and Wing discloses the plurality of electromagnetic actuators 1 are disposed within the system housing 2, which results in the base platform element being mounted in the system housing and the system housing and the base platform element being mounted together.
Re claims 3 and 15, Sakai in view of Ikeda and Wing disclose claims 2 and 12, respectively, as discussed above. Sakai further discloses each piston shaft 34 is disposed to move between extended and retracted positions within a plane substantially parallel to a generally planar surface of the base platform element 15a (figs 2-3, para [0026]-[0027]).
Re claim 4, Sakai in view of Ikeda and Wing disclose claim 2 as discussed above. Sakai discloses the plurality of electromagnetic actuators 16 are disposed on the base platform element 15a, but is silent with respect to the plurality of connectors are disposed on the base platform element between the plurality of electromagnetic actuators and the controller.
Ikeda discloses the plurality of connectors are disposed between the plurality of electromagnetic actuators 200 and the controller 206 (figs 20-21, pg 15, last three para to pg 16 1st para) and the controller 206 is mounted on the plurality of electromagnetic actuators 200 (figs 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of connectors of Sakai in view of Ikeda and Wing to be disposed between the plurality of electromagnetic actuators 200 and the controller, as disclosed by Ikeda, in order to provide connection for sharing a circuit having overlapping function and simplify the controller, as taught by Ikeda (pg 15, last three para to pg 16, 1st para). 
It is pointed out that Sakai in view of Ikeda and Wing disclose the plurality of connectors are disposed on the base platform element between the plurality of electromagnetic actuators and the controller, since Sakai discloses the electromagnetic actuators 16 are disposed on the base platform element 15a; and Ikeda discloses the connector is between the electromagnetic actuators 200 and the controller 206 and the controller 206 is mounted on the plurality of electromagnetic actuators 200.
Re claims 5 and 17, Sakai in view of Ikeda and Wing discloses claims 1 and 12, respectively, as discussed above. Sakai further discloses each piston shaft 34 comprises a vacuum shaft (figs 2-3, para [0026], discloses 35 is a sucking nozzle) wherein each of the plurality of electromagnetic actuators 16 includes a thru shaft vacuum fitting 361 (figs 2-3 & 6) defining an aperture in communication with an interior of the vacuum shaft of the actuator 16 (figs 2-3 & 6, para [0045]).
Re claim 13, Sakai in view of Ikeda and Wing disclose claim 12 as discussed above. Sakai is silent with respect to a controller mounted on the base platform element, the controller being disposed within the interior volume and connected to the plurality of electrical connectors.
Ikeda discloses a controller 206 connected to the plurality of electrical connectors (figs 20-21, pg 15, last three para to pg 16, 1st para) and mounted on the plurality of electromagnetic actuators 200 (figs 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stacked actuator system of Sakai in view of Ikeda and Wing  with a controller connected to the plurality of electrical connectors, as disclosed by Ikeda, in order to share a circuit having overlapping function and simplify the controller, as taught by Ikeda (pg 15, last three para to pg 16, 1st para). 
Wing discloses the controller 13 being disposed within the interior volume (figs 2-3, col 2, lns 23-28 & 41-45 imply 13 is within 2 since 9 is mounted on 2 & 13 is situated between 9 & actuators 1 in  fig 3 in order to communicate w/ 9 & 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Sakai in view of Ikeda and Wing to be disposed within the interior volume, as disclosed by Wing, in order to protect the plurality of electromagnetic actuators and controller from outside debris. 
It is pointed out that Sakai in view of Ikeda and Wing disclose the controller mounted on the base platform, since the plurality of electromagnetic actuators 16 are mounted on the base platform element 15a; and Ikeda discloses the controller 206 mounted to the plurality of electromagnetic actuators 200.
Re claim 16, Sakai in view of Ikeda and Wing disclose claim 13 as discussed above. Sakai discloses the plurality of electromagnetic actuators 16 are disposed on the base platform element 15a, but is silent with respect to the plurality of connectors are disposed on the base platform element between the plurality of electromagnetic actuators and the controller.
Ikeda discloses the plurality of connectors are disposed between the plurality of electromagnetic actuators 200 and the controller 206 (figs 20-21, pg 15, last three para to pg 16 1st para) and the controller 206 is mounted on the plurality of electromagnetic actuators 200 (figs 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of connectors of Sakai in view of Ikeda and Wing to be disposed between the plurality of electromagnetic actuators 200 and the controller, as disclosed by Ikeda, in order to provide connection for sharing a circuit having overlapping function and simplify the controller, as taught by Ikeda (pg 15, last three para to pg 16, 1st para). 
It is pointed out that Sakai in view of Ikeda and Wing disclose the plurality of connectors are disposed on the base platform element between the plurality of electromagnetic actuators and the controller, since Sakai discloses the electromagnetic actuators 16 are disposed on the base platform element 15a; and Ikeda discloses the connector is between the electromagnetic actuators 200 and the controller 206 and the controller 206 is mounted on the plurality of electromagnetic actuators 200.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Ikeda and Wing and in further view of Neff et al. (US20140159514, “Neff”).
Re claims 6 and 18, Sakai in view of Ikeda and Wing disclose claims 1 and 12, respectively, as discussed above. Sakai is silent with respect to at least one of the plurality of electromagnetic actuators includes: an actuator housing including a first planar plate, a second planar plate and a plurality of side members attached to the first planar plate and the second planar plate; a first plurality of magnets secured to the first planar plate; a second plurality of magnets secured to the second planar plate.
Neff discloses the electromagnetic actuator 100 includes: 
an actuator housing (fig 1, para [0023], includes 102 & 103) including a first planar plate 102 (fig 1), a second planar plate (fig 1, para [0025], bottom of 103 corresponding to 102) and a plurality of side members attached to the first planar plate 102 and the second planar plate 103 (figs 1 & below, para [0053], side members attached to 102 since 102 is attached to 103);
 a first plurality of magnets 104 secured to the first planar plate 102 (fig 1, para [0023]); 
a second plurality of magnets 132 secured to the second planar plate (fig 1, para [0025]).

    PNG
    media_image1.png
    337
    620
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of electromagnetic actuators of Sakai in view of Ikeda and Wing to include an actuator housing including a first planar plate, a second planar plate and a plurality of side members attached to the first planar plate and the second planar plate; a first plurality of magnets secured to the first planar plate; a second plurality of magnets secured to the second planar plate, as disclosed by Neff, in order to reduce manufacturing time and cost, as taught by Neff (para [0038]-[0039]).
Re claims 7 and 19, Sakai in view of Ikeda, Wing and Neff disclose claims 6 and 18, respectively, as discussed above. Sakai is silent with respect to a piston assembly positioned at least partially within the actuator housing, the piston assembly including: the piston shaft of the at least one of the plurality of electromagnetic actuators, an arrangement of coils wherein ones of the coils are positioned between the first plurality of magnets and the second plurality of magnets during operation of the at least one of the plurality of electromagnetic actuators, and a flex cable connected to the arrangement of coils.
Neff discloses a piston assembly 105 positioned at least partially within the actuator housing (fig 1, para [0028]), the piston assembly 105 including: 
the piston shaft 114 of the electromagnetic actuator 100 (fig 1, para [0028]), 
an arrangement of coils 112 (fig 1, para [0028]) wherein ones of the coils 112 are positioned between the first plurality of magnets 104 and the second plurality of magnets 132 during operation of the electromagnetic actuator 100 (fig 1), and 
a flex cable 120 connected to the arrangement of coils 112 (fig 1, para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of electromagnetic actuators of Sakai in view of Ikeda and Wing to include a piston assembly positioned at least partially within the actuator housing, the piston assembly including: the piston shaft of the at least one of the plurality of electromagnetic actuators, an arrangement of coils wherein ones of the coils are positioned between the first plurality of magnets and the second plurality of magnets during operation of the at least one of the plurality of electromagnetic actuators, and a flex cable connected to the arrangement of coils, as disclosed by Neff, in order to reduce manufacturing time and cost as taught by Neff (para [0038]-[0039]).

Claim 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Ikeda, Wing and Neff and in further view of Morita et al. (US20180374630, “Morita”).
Re claims 8 and 20, Sakai in view of Ikeda, Wing and Neff disclose claims 6 and 18, respectively, as discussed above. Sakai is silent with respect to a piston assembly positioned at least partially within the actuator housing, the piston assembly including: the piston shaft of the at least one of the plurality of electromagnetic actuators, and a flexible printed coil having a plurality of printed coil portions wherein ones of the printed coil portions are positioned between the first plurality of magnets and the second plurality of magnets during operation of the at least one of the plurality of electromagnetic actuators.
Neff discloses a piston assembly 105 positioned at least partially within the actuator housing (fig 1, para [0028]), the piston assembly 105 including: 
the piston shaft 114 of the electromagnetic actuator 100 (fig 1, para [0028]), and 
an arrangement of coils 112 (fig 1, para [0028]) wherein ones of the coils 112 are positioned between the first plurality of magnets 104 and the second plurality of magnets 132 during operation of the electromagnetic actuator 100 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of electromagnetic actuators of Sakai in view of Ikeda and Wing to include a piston assembly positioned at least partially within the actuator housing, the piston assembly including: the piston shaft of the at least one of the plurality of electromagnetic actuators, an arrangement of coils wherein ones of the coils are positioned between the first plurality of magnets and the second plurality of magnets during operation of the at least one of the plurality of electromagnetic actuators, as disclosed by Neff, in order to reduce manufacturing time and cost, as taught by Neff (para [0038]-[0039]).
Sakai in view of Ikeda, Wing and Neff disclose claims 8 and 20 except for a flexible printed coil having a plurality of printed coil portions. 
Morita discloses a flexible printed coil having a plurality of printed coil portions L1-L18 (fig 6, para [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the arrangement of coils of Sakai in view of Ikeda and Wing as a flexible printed coil having a plurality of printed coil portions, as disclosed by Morita, in order to provide easy manufacture, high reliability and high coil inductance, as taught by Morita (para [0025]).
Re claim 9, Sakai in view of Ikeda, Wing, Neff and Morita disclose claim 8 as discussed above. Sakai is silent with respect to the flexible printed coil includes a multi-layer printed coil comprised of a stacked plurality of flexible insulating layers (fig 6, para [0022], insulating layers includes portions of resin substrate 220) wherein each of the flexible insulating layers includes a printed coil L1-L18 on a first surface thereof (fig 6, para [0023]) and wherein the printed coils L1-L18 on the stacked plurality of insulating layers are electrically interconnected via through holes a-j extending between the first surface and an opposing second surface of each of the plurality of insulating layers (fig 6, para [0024]) and wherein the multi-layer printed coil includes a first coil termination in2 connected to an upper one of the printed coils L18 (fig 6, para [0024]) and second coil termination out2 connected to a lower one of the printed coils L1 (fig 6, para [0024]).
Morita further discloses the flexible printed coil includes a multi-layer printed coil comprised of a stacked plurality of flexible insulating layers wherein each of the flexible insulating layers includes a printed coil on a first surface thereof and wherein the printed coils on the stacked plurality of insulating layers are electrically interconnected via through holes extending between the first surface and an opposing second surface of each of the plurality of insulating layers and wherein the multi-layer printed coil includes a first coil termination connected to an upper one of the printed coils and second coil termination connected to a lower one of the printed coils.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flexible printed coil of Sakai in view of Ikeda, Wing and Morita the flexible printed coil includes a multi-layer printed coil comprised of a stacked plurality of flexible insulating layers wherein each of the flexible insulating layers includes a printed coil on a first surface thereof and wherein the printed coils on the stacked plurality of insulating layers are electrically interconnected via through holes extending between the first surface and an opposing second surface of each of the plurality of insulating layers and wherein the multi-layer printed coil includes a first coil termination connected to an upper one of the printed coils and second coil termination connected to a lower one of the printed coils., as disclosed by Morita, in order to provide easy manufacture, high reliability and high coil inductance, as taught by Morita (para [0025]).

Re claim 10, Sakai in view of Ikeda, Wing, Neff and Morita disclose claim 9 as discussed above. Sakai is silent with respect to a flex cable having first and second leads respectively connected to the first coil termination and the second coil termination.
Neff discloses a flex cable 120 connected to the arrangement of coils 112 (fig 1, para [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flexible printed coil of Sakai in view of Ikeda, Wing and Morita to include a flex cable connected to the flexible printed coil, as disclosed by Neff, in order to electrically connect the flexible printed coil to electricity and provide easy movement of the piston assembly, as disclosed by Neff (para [0036]).
It is pointed out that Sakai in view of Ikeda, Wing, Neff and Morita disclose the flex cable having first and second leads respectively connected to the first coil termination and the second coil termination, since Neff discloses the flex cable is employed to connect electricity to the coil; and Morita discloses the first and second coil terminations are provided to electrically connect the flexible printed coil to electricity (para [0024]).
Re claim 11, Sakai in view of Ikeda and Wing disclose claim 1 as discussed above. Sakai is silent with respect to at least one of the plurality of electromagnetic actuators includes: a base housing comprising at least one recess configured to restrain at least one magnet in three dimensions and a channel configured to receive a linear guide; a top housing fixedly attached to the base housing, wherein the top housing comprises at least one recess configured to restrain another at least one magnet in three dimensions; and a piston assembly comprising at least a multi-layer printed coil integrated with a flex cable, the piston shaft of the at least one of the plurality of electromagnetic actuators, and a linear encoder scale wherein the piston assembly is positioned between the base housing and the top housing.
Neff discloses the electromagnetic actuator 100 includes: 
a base housing 103 (fig 1, para [0025]) comprising at least one recess configured to restrain at least one magnet 132 (fig 1) in three dimensions (fig 1, para [0025]) and a channel configured to receive a linear guide 140 (fig 1, para [0025] & [0030]);
a top housing 102 (fig 1, para [0023]) fixedly attached to the base housing 103 (fig 1, para [0027]), wherein the top housing 102 comprises at least one recess configured to restrain another at least one magnet 104 in three dimensions (fig 1, para [0023]); and 
a piston assembly 105 comprising a coil 112 (fig 1, para [0028]) integrated with a flex cable 120 (fig 1, para [0028]), the piston shaft 114 of the electromagnetic actuator 100 (fig 1, para [0028]), and a linear encoder scale 116 (fig 1, para [0028]) wherein the piston assembly 105 is positioned between the base housing 103 and the top housing 102 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of electromagnetic actuators of Sakai in view of Ikeda and Wing to include a base housing comprising at least one recess configured to restrain at least one magnet in three dimensions and a channel configured to receive a linear guide; a top housing fixedly attached to the base housing, wherein the top housing comprises at least one recess configured to restrain another at least one magnet in three dimensions; and a piston assembly comprising at least a coil integrated with a flex cable, the piston shaft of the at least one of the plurality of electromagnetic actuators, and a linear encoder scale wherein the piston assembly is positioned between the base housing and the top housing, as disclosed by Neff, in order to reduce manufacturing time and cost as taught by Neff (para [0038]-[0039]).
Sakai in view of Ikeda, Wing and Neff disclose claim 11 except for a multi-layer printed coil.
Morita discloses a multi-layer printed coil (fig 6, para [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil of Sakai in view of Ikeda, Wing and Neff as a multi-layer printed coil, as disclosed by Morita, in order to provide easy manufacture, high reliability and high coil inductance, as taught by Morita (para [0025]).

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Himmelmann (US20160329798) discloses at least claim 12 (figs 2-4, para [0008]).
Botos (US20020185919) discloses flexible printed coils. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834